  Case: 1:14-cv-02028 Document #: 347 Filed: 11/29/18 Page 1 of 4 PageID #:10840



                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

RACHEL JOHNSON,

              Plaintiff,
                                                   No. 14 CV 2028
         v.                                        Nos.
                                                   Judge Manish S. Shah
YAHOO!, INC.,

              Defendant.

                                       ORDER

      Defendant’s motion for reconsideration [318] is granted.

                                    STATEMENT

       Yahoo!’s PC2SMS service caused a text message to be sent to Rachel Johnson
by pulling her number from a database of stored numbers—an address book—and
then automatically sending that number a text message. See Johnson v. Yahoo!, Inc.,
No. 14 CV 2028, 2014 WL 7005102, at *1–2 (N.D. Ill. Dec. 11, 2014); Johnson v.
Yahoo!, Inc., No. 14 CV 2028, 2016 WL 25711, at *1–2 (N.D. Ill. Jan. 4, 2016). Johnson
sued Yahoo! for violating the Telephone Consumer Protection Act. 47 U.S.C.
§ 227(b)(1)(A)(iii). Johnson’s theory is that Yahoo!’s service was an automatic
telephone dialing system and using an ATDS to text her violated the TCPA. In an
earlier order, I denied Yahoo!’s motion for summary judgment because of disputes
over whether PC2SMS was an ATDS under the authoritative agency interpretation
of the TCPA. See Johnson, 2014 WL 7005102, at *6. Yahoo! asks for reconsideration
and for entry of summary judgment based on recent interpretations of the definition
of an ATDS.

       In my first ruling, I relied on FCC decisions from 2003, 2008, and 2012 that
interpreted ATDS to include systems that dialed numbers pulled from a stored list
without human intervention. See Johnson, 2014 WL 7005102, at *3 (citing 18 F.C.C.
Rcd. 14014, 14091–93 (2003); 23 F.C.C. Rcd. 559, 566–67 (2008); 27 F.C.C. Rcd.
15391, 15392 n.5 (2012)). At the time, I didn’t agree with the FCC’s reading of the
statute, but I was bound by it. See id. at *3 & n.7 (citing CE Design, Ltd. v. Prism
Business Media, Inc., 606 F.3d 443, 450 (7th Cir. 2010)). The statute defines an ATDS
to be equipment that has the capacity “to store or produce telephone numbers to be
called, using a random or sequential number generator.” 47 U.S.C. § 227(a)(1). If the
equipment pulls numbers from a stored list that was not generated by a random or
    Case: 1:14-cv-02028 Document #: 347 Filed: 11/29/18 Page 2 of 4 PageID #:10841



sequential number generator (and does not have the capacity to generate random or
sequential numbers), the equipment does not fit the statutory definition. But the FCC
had a more expansive interpretation, and I followed it.

        In 2015, the FCC issued another decision interpreting automatic telephone
dialing systems. 30 F.C.C. Rcd. 7961 (2015). The Commission reaffirmed its previous
statements that “dialing equipment generally has the capacity to store or produce,
and dial random or sequential numbers (and thus meets the TCPA’s definition of
‘autodialer’) even if it is not presently used for that purpose, including when the caller
is calling a set list of consumers.” 30 F.C.C. Rcd. 7961, 7971–74 (2015) (citing the
2003 and 2008 TCPA Orders).

       In ACA International v. FCC, 885 F.3d 687, 695 (D.C. Cir. 2018), the court “set
aside the Commission’s explanation of which devices qualify as an ATDS.” The notion
that the definition of ATDS includes a device that “can call from a database of
telephone numbers generated elsewhere” was incompatible with a definition that
required an ATDS to generate random or sequential numbers to be dialed. Id. at 701–
03. The Commission’s lack of clarity about the qualifying functions of an ATDS, in
addition to its unreasonably expansive understanding of “capacity,”1 led the court to
“set aside the Commission’s treatment of those matters.” Id. at 703.

       Based on ACA International, Yahoo! asks me to reconsider summary judgment.
A non-final ruling may be revised at any time before entry of a judgment. Fed. R. Civ.
P. 54(b). A clarification of law that makes clear that a ruling was erroneous provides
a compelling reason to reconsider an earlier decision. Santamarina v. Sears, Roebuck
& Co., 466 F.3d 570, 572 (7th Cir. 2006). If the premise of my earlier ruling—that
PC2SMS might be an ATDS—depended on the FCC’s interpretation, and if that
interpretation is no longer controlling, then there has been a significant change in
the law justifying reconsideration.

      Johnson says nothing has changed. When I denied summary judgment in 2014,
the FCC had not issued its 2015 order—the only order ACA International set aside.
So, Johnson argues, the 2003, 2008, and 2012 orders remain in effect, and I remain
bound by them. Johnson is correct that I must apply the FCC’s definition of ATDS.
Blow v. Bijora, 855 F.3d 793, 802 (7th Cir. 2017).2 And it is also true that the petitions



1The FCC understood “capacity” to include dialing functions added through software changes
or updates, even if those functions did not exist on the equipment at the time of the uninvited
call. See ACA Internat’l, 885 F.3d at 696. This meant that all smartphones were automatic
telephone dialing systems, and the court thought this would give the statute an “eye-popping
sweep.” Id. at 697.
2This might change. See Carlton & Harris Chiropractic, Inc. v. PDR Network, LLC, 883 F.3d
459 (4th Cir. 2018), cert. granted in part, —S.Ct.—, 2018 WL 3127423 (U.S. Nov. 13, 2018)
                                              2
    Case: 1:14-cv-02028 Document #: 347 Filed: 11/29/18 Page 3 of 4 PageID #:10842



in ACA International sought review only of the 2015 order. ACA International, 885
F.3d at 693. Although its jurisdiction was based on direct-review petitions from the
2015 order, the court’s ruling encompassed a review of all “pertinent
pronouncements” by the FCC. Id. at 701. In the end, the court set aside the agency’s
“treatment” of the qualifying functions of an ATDS, id. at 703, and it wiped the slate
clean. The 2015 FCC order “reaffirmed” its earlier orders, and while that word choice
is different than “reopening” or “reinstating,” its import is the same—the FCC
reviewed its past treatment of ATDS functionality, and the agency understood its
option to revisit its definitions when confronted with arguments about the statutory
text. See 30 F.C.C. Rcd. 7961, 7971–76 (2015). It reaffirmed and reiterated its
approach, which brought the entire agency definition of ATDS up for review in the
D.C. Circuit. See Kennecott Utah Copper Corp. v. U.S. Dep’t of Interior, 88 F.3d 1191,
1214 (D.C. Cir. 1996); Pub. Citizen v. Nuclear Regulatory Comm’n, 901 F.2d 147, 152
(D.C. Cir. 1990). I agree with those courts that have concluded that the FCC’s prior
orders are no longer binding. See Marks v. Crunch San Diego, LLC, 904 F.3d 1041,
1049 (9th Cir. 2018); Pinkus v. Sirius XM Radio, 319 F.Supp.3d 927, 935 (N.D. Ill.
2018).3

       I denied summary judgment to Yahoo! because I was bound by the FCC’s
definition of an ATDS. Johnson, 2014 WL 7005102, at *3. ACA International changed
that premise, and reconsideration is appropriate. The PC2SMS system did not have
the capacity to generate random or sequential numbers to be dialed—it dialed
numbers from a stored list. See id. at *3–4. According to the TCPA, an automatic
telephone dialing system has the capacity to store or produce telephone numbers,
using a random or sequential number generator. 47 U.S.C. § 227(a)(1). A device that
stores or produces numbers without any use of a random or sequential number
generator is a different device. Some courts think the statutory language is
ambiguous enough to include a device that dials numbers from a stored list (without
random or sequential number generation). See ACA International, 88 F.3d at 703;
Marks, 904 F.3d at 1051–1052. But I read the statute differently, and it is not
ambiguous. The phrase “using a random or sequential number generator” applies to
the numbers to be called and an ATDS must either store or produce those numbers



(No. 17-1705) (granting certiorari on whether the Hobbs Act required the district court to
accept the FCC’s legal interpretation of the TCPA).
3 Other courts disagree. See, e.g., Maes v. Charter Communication d/b/a Spectrum Cable &
Does 1-10, No. 18-CV-124-JDP, 2018 WL 5619199, at *3–5 (W.D. Wis. Oct. 30, 2018). But I
am not persuaded by a narrow reading of ACA International. Although the D.C. Circuit said
that “it might be permissible for the Commission to adopt” an interpretation of automatic
telephone dialing systems that encompassed devices that could not generate random or
sequential numbers to be dialed, 885 F.3d at 703, and did not announce its own
interpretation, it “set aside” the FCC’s approach. The court’s language is not consistent with
a belief that it was leaving the 2003 and 2008 orders alone—it was telling the agency to start
over.
                                              3
    Case: 1:14-cv-02028 Document #: 347 Filed: 11/29/18 Page 4 of 4 PageID #:10843



(and then dial them). Curated lists developed without random or sequential number
generation capacity fall outside the statute’s scope.4

       PC2SMS is not an ATDS, and Yahoo! is entitled to judgment as a matter of
law. Its motion to reconsider is granted, and the clerk shall enter judgment in favor
of Yahoo!.

ENTER:

                                                 ___________________________
                                                 Manish S. Shah
                                                 United States District Judge
Date: November 29, 2018




4 This does not make the term “store” superfluous. The word “store” ensures that a system
that generated random numbers and did not dial them immediately, but instead stored them
for later automatic dialing (after, for example, some human intervention in activating the
stored list for dialing) is an ATDS. This is consistent with the problem, including database
marketing, Congress addressed in the TCPA.
                                             4
